 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
 3   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 4
     Telephone: 602-382-2700
 5
 6
     JAMI JOHNSON
     New York State Bar # 4823373
 7   DANIEL L. KAPLAN
 8   Arizona Bar #021158
     Assistant Federal Public Defenders
 9   Attorneys for Defendant
10   jami_johnson@fd.org
     dan_kaplan@fd.org
11
12
                      IN THE UNITED STATES DISTRICT COURT
13
14                                DISTRICT OF ARIZONA
15
16   In the Matter of the Extradition of            No. MJ-20-08033-PHX-MTM
17   Ali Yousif Ahmed Al-Nouri,                     Defendant’s Extradition Brief
18                 Defendant.
19
20
21
           Defendant Ali Yousif Ahmed Al-Nouri (“Ahmed”), through undersigned

22   counsel, hereby presents his extradition brief, in compliance with this Court’s
23   order of January 29, 2021 (Doc. 177).
24   I.    Introduction
25         In 2006, a Sunni insurgency was raging in Iraq. (April 7, 2021 Expert
26   Report of Craig Whiteside (“Whiteside Rpt.” (Ex. A)) at 4–12; March 2021
27   Expert Report of Haider Ala Hamoudi (“Hamoudi Rpt.” (Ex. B)) at 25–34.) Three
28
 1   years earlier the United States had invaded, removed Saddam Hussein’s Sunni-

 2   dominated government from power, and installed a new, Shi’a-dominated
 3   government in Baghdad. (Hamoudi Rpt. at 26.)
 4         The Sunni insurgency followed, spurred by Iraqi Sunnis’ revanchism and
 5   resentment over the loss of access to the power structures of Iraqi society.
 6   (Whiteside Rpt. at 9; Hamoudi Rpt. at 26.) The insurgency was especially active
 7   in Sunni-dominated areas – particularly Fallujah, in Anbar Province. (Whiteside
 8   Rpt. at 1; Hamoudi Rpt. at 26–27.) While the insurgency drew in an array of
 9   different groups, these groups shared a fundamental desire to undermine and
10
     replace the new Shi’a-dominated, U.S.-backed government. (Whiteside Rpt. at 9;
11
     Hamoudi Rpt. at 2.) A popular tactic of the insurgents toward this end was the
12
     assassination of police officers – a method designed to warn the local population
13
     of the consequences of collaborating with the new government, and thereby to
14
     undermine its foundation. (Whiteside Rpt. at 11; Hamoudi Rpt. at 29.)
15
           This matter relates to two such police assassinations that allegedly took
16
     place in Fallujah in June and October of 2006. According to the investigative
17
18   materials that Iraq submitted with its extradition request, each of these incidents

19   involved small groups of masked and armed men who drove up to police officers
20   sitting on a Fallujah street and fatally shot them. Some witnesses, including one
21   identified as one of the attackers turned cooperator, indicated that the attackers
22   were affiliated with Al-Qaeda in Iraq (“AQI”) – an insurgent group made up of
23   Iraqis and sympathetic outsiders that became involved with, and at one point
24   unsuccessfully sought to dominate, the insurgency. (Whiteside Rpt. at 4; Hamoudi
25   Rpt. at 30.) Witness statements assert that Ahmed, a native Fallujan carpenter
26   who came to the United States as a refugee years after the events outlined in the
27
28
                                               2
 1   complaint and has lived openly and peacefully in this country for a dozen years,

 2   was one of the attackers. Fifteen years after these killings, Iraq presented the
 3   United States with its “Extremely Urgent” request for Ahmed’s extradition. (Doc.
 4   3-3 at 6.)
 5          In January of 2020, the government filed its complaint for Ahmed’s
 6   extradition in this Court. (Doc. 3.) That same month the World Health
 7   Organization declared a Public Health Emergency,1 and just over a month later it
 8   declared a pandemic.2 Travel to Iraq to conduct an investigation has been, and
 9   remains, an impossibility. (Doc. 142; Doc. 194.) Months ago the Court granted a
10
     continuance that, it was hoped, would provide adequate time for the pandemic to
11
     abate and an investigation to become possible. Unfortunately, that has not
12
     happened. Yesterday Ahmed filed a motion seeking a further continuance. (Doc.
13
     194.) In the meantime, Ahmed hereby complies, to the extent possible, with the
14
     existing deadline for the parties to file their extradition briefs. (Doc. 177.)
15
     II.    The Court should decline to enter a certificate of extraditability.
16
            A.    Ahmed has not had a meaningful opportunity to demonstrate
17
                  that probable cause to believe him guilty of the charged offenses
18                is lacking.
19          The U.S.-Iraq extradition treaty requires the party seeking a person’s
20   extradition to produce “sufficient evidence, according to the laws of the country
21   where that person is found, to justify his apprehension and commitment for trial if
22   the crime had been there committed.” (Doc. 3-3 at 8.) United States courts have
23
     interpreted such language as requiring a showing that there is probable cause to
24
25
     1
26     https://www.who.int/publications/m/item/covid-19-public-health-emergency-of-
     international-concern-(pheic)-global-research-and-innovation-forum.
27   2
       https://time.com/5791661/who-coronavirus-pandemic-declaration/.
28
                                                3
 1   believe that the accused committed the charged offense. Quinn v. Robinson, 783

 2   F.2d 776, 783 (9th Cir. 1986). Relators seeking to overcome this showing may
 3   conduct an investigation to collect and introduce evidence that explains away the
 4   appearance of probable cause, as well as evidence showing that statements
 5   submitted in support of the probable cause showing do not qualify as competent
 6   evidence because they are the product of coercion or torture. Santos v. Thomas,
 7   830 F.3d 987 (9th Cir. 2016) (en banc).
 8         Because of the global pandemic that has almost exactly tracked the course
 9   of this litigation, Ahmed has not been able to conduct any such investigation into
10
     events that allegedly took place fifteen years ago in Fallujah. And while the
11
     complaint on its face contains a number of contradictions, suspicious
12
     circumstances, and implausibilities, any effort to refute the probable cause
13
     showing without being able to conduct such an investigation would amount to a
14
     meaningless and misleading charade.
15
           Ahmed therefore declines to make any such effort here, instead noting only
16
     that the Court may examine the complaint to determine whether it is so
17
18   “internally inconsistent” and “patently unreliable” as to obliterate probable cause

19   “all on its own.” In re Mazur, No. 06 M 295, 2007 WL 2122401, at *27 (N.D. Ill.
20   July 20, 2007). At the same time, because Ahmed’s extradition must be denied
21   for reasons he can demonstrate without the need to conduct an investigation, he
22   identifies those reasons below.
23         B.     The charged offenses are non-extraditable political offenses
24                pursuant to Article III of the U.S.-Iraq extradition treaty.

25                (1)   Article III incorporates the political offense exception into
                        the treaty.
26
                        (a)    The political offense exception
27
28
                                               4
 1          Article III of the U.S.-Iraq extradition treaty provides that “crimes of a

 2   political character,” as well as connected “acts,” are non-extraditable:
 3          The provisions of this Treaty shall not import claim of extradition for
            crimes of a political character nor for acts connected with such
 4
            crimes[.]
 5
     (Doc. 3-3 at 10.) This provision enshrines in the treaty the well-established
 6
     principle that extradition shall not be granted for a “political offense.” The
 7
     leading Ninth Circuit precedent governing the application of this principle is
 8
     Quinn v. Robinson, 783 F.2d 776 (9th Cir. 1986).
 9
            The facts of Quinn are substantially analogous to the present case. The case
10
     involved William Joseph Quinn, an American citizen who was living in the San
11
     Francisco Bay area when he was arrested at the behest of the United Kingdom
12
13   (“U.K.”). Id. at 783. The U.K. sought Quinn’s extradition on charges that he was

14   a member of the Irish Republican Army (“IRA”) and that he had murdered a
15   police officer in London, and conspired to cause explosions in London, several
16   years earlier. Id. at 781.
17          The U.K. produced evidence indicating that Quinn’s fingerprints were
18   identified on six bombs that had been either delivered to prominent religious,
19   governmental, or press figures, or left in public areas. Id. at 783–84. The murder
20   charge related to an incident that occurred when a police constable questioned
21   Quinn at a London bus stop, after noticing him engaging in suspicious behavior.
22
     Id. at 784. Quinn fled from the constable, and a chase ensued. Id. While making
23
     his escape, Quinn fatally shot a constable in civilian clothes who tried to
24
     apprehend him. Id. Police later found the apparent murder weapon in a raid on an
25
     apartment occupied by Quinn’s alleged co-conspirators, who were identified as
26
27
28
                                               5
 1   members of the Provisional Irish Republican Army, “a more violent offshoot of

 2   the IRA.” Id. at 784–85.
 3         In his extradition hearing before a magistrate judge, Quinn argued that the
 4   murder and conspiracy charges were non-extraditable pursuant to the U.S.-U.K.
 5   extradition treaty’s political offense article, which specified that an offense
 6   “‘regarded by the requested party as one of a political character’” was non-
 7   extraditable. Id. at 783 (quoting the treaty). The magistrate judge rejected his
 8   argument and certified his extradition, and Quinn filed a petition for habeas
 9   corpus. Id. at 785–86. The district court granted his petition, holding that the
10
     charged crimes were non-extraditable political offenses. Id. at 786. The Ninth
11
     Circuit heard the government’s appeal from that judgment.
12
           The Ninth Circuit noted that the political offense principle developed from
13
     the “concept of justified political resistance” that emerged from the French and
14
     American revolutions. Id. at 792. The principle is “grounded in a belief that
15
     individuals have a right to resort to political activism to foster political change.”
16
     Id. at 793 (internal quotation marks omitted). It “reflects a concern that
17
18   individuals – particularly unsuccessful rebels – should not be returned to

19   countries where they may be subjected to unfair trials and punishments because
20   of their political opinions.” Id. And it “comports with the notion that
21   governments – and certainly their nonpolitical branches – should not intervene in
22   the internal political struggles of other nations.” Id. The exception is “now almost
23   universally accepted in extradition law,” and is a standard term in international
24   extradition treaties. Id. at 792. This Court has the power and duty to address the
25   application of the political offense exception, in view of its obligation to “assess
26
27
28
                                                6
 1   whether any applicable treaty provisions bar extradition of the [relator] for any of

 2   the charged offenses.” Barapind v. Reno, 225 F.3d 1100, 1105 (9th Cir. 2000).
 3         The political offense principle applies not only to “pure” political offenses
 4   such as treason, sedition, and espionage, but also to “relative” political offenses –
 5   i.e., “otherwise common crimes committed in connection with a political act.”
 6   Quinn, 783 F.2d at 793–94 (internal quotation marks omitted). With respect to
 7   this latter category of political offenses – the type at issue here and in Quinn – the
 8   court applies a two-part “‘incidence’ test.” Id. at 794.
 9
                         (b)    The “incidence test”
10
           The incidence test provides that a charged crime is a non-extraditable
11
     political offense when (1) there was an uprising or other violent political
12
     disturbance underway at the time of the offense, and (2) the offense was
13
     “incidental to,” “in the course of,” or “in furtherance of” the uprising. Id. at 797.
14
           In order to qualify as an uprising, there must have been a “certain level of
15
     violence,” in connection with “a revolt by indigenous people against their own
16
     government or an occupying power,” and the violence must have occurred
17
18   “within the country or territory in which those rising up reside.” Id. at 807.

19   “[A]cts occurring in other lands” are not covered. Id.
20         Once an uprising is found, courts are “rather liberal” in finding a charged
21   act to be “incidental to” it. Id. at 797. This “liberal nexus standard” does not
22   require proof of the act’s potential or actual effectiveness in achieving the
23   uprising’s political ends, nor does it require proof of the accused’s motive, and
24   neither the “hierarchy of the uprising group” nor “the accused’s membership in
25   any such group” is “determinative.” Id. at 809. But if there is evidence showing
26   membership in an uprising group, similarity of the charged offense to other acts
27
28
                                               7
 1   committed by the group, or control over the accused’s acts by a hierarchy within

 2   the group, such evidence may support an “incidental to” finding. Id. at 809–10.
 3   The test is “ideologically neutral” – i.e., a court may not allow its assessment to
 4   be colored by “qualitative judgments” about the validity or tactics of the uprising
 5   in question. Id. at 804. “It is the fact that the insurgents are seeking to change
 6   their governments that makes the political offense exception applicable, not their
 7   reasons for wishing to do so or the nature of the acts by which they hope to
 8   accomplish that goal.” Id. at 804–05 (emphasis added).
 9         The relator carries the “initial burden” of “establish[ing] the essential
10
     elements of the political offense exception.” United States v. Pitawanakwat, 120
11
     F. Supp. 2d 921, 928 (D. Or. 2000) (cited in Vo v. Benov, 447 F.3d 1235, 1242
12
     n.7 (9th Cir. 2006)). Once this initial burden has been met, “the burden shifts to
13
     the demanding government to prove that the crime charged in the Complaint was
14
     not of a political character.” Id. at 928 (emphasis added; internal quotation marks
15
     omitted).
16
           Applying these principles to the evidence proffered against Quinn, the
17
18   court noted that the charged offenses occurred at a time when the Provisional IRA

19   was engaged in a campaign of violence by which it “sought to change the
20   structure of the government in [Northern Ireland], the country in which [its
21   members] lived.” Quinn, 783 F.2d at 813. Thus, “[c]riminal activity in Northern
22   Ireland connected with this uprising would clearly fall within the political offense
23   exception.” Id. However, the charged offenses took place in England, rather than
24   Northern Ireland – and while the Provisional IRA’s attacks in England may have
25   served the same goal as its attacks in Northern Ireland, there was no uprising
26
27
28
                                                8
 1   underway in England. Id. For this reason, the court found the political offense

 2   exception inapplicable. Id.
 3         Judges Duniway and (Betty) Fletcher each filed separate opinions. Both
 4   believed that the fact that the charged offenses took place in England, rather than
 5   Northern Ireland, should not bar the application of the political offense exception.
 6   Id. at 818 (Duniway, J., concurring in the judgment) (“genuinely revolutionary
 7   activities can take place outside the geographic boundaries of the requesting
 8   state”); id. at 820 (Fletcher, J., concurring and dissenting) (“I find persuasive the
 9   magistrate’s and district court’s findings that a severe political uprising existed in
10
     the United Kingdom, including England, at the time the acts of which Quinn is
11
     accused took place.”). Judge Duniway nevertheless supported the judgment, on
12
     the rationale that the exception should not apply to attacks on civilians or
13
     “murder[s] to escape arrest.” Id. at 819 (Duniway, J., concurring in the judgment).
14
     Judge Fletcher dissented, concluding that the charged offenses “are protected
15
     under the political offense exception.” Id. at 820 (Fletcher, J., concurring and
16
     dissenting) (emphasis added). Judge Fletcher would have remanded the case for
17
18   an inquiry into whether, as an American citizen, Quinn had sufficient connections

19   to Northern Ireland to justify the exception’s application. Id. at 821 (Fletcher, J.,
20   concurring and dissenting).
21         Because the attacks at issue here did not target civilians, were not murders
22   to escape arrest, and did not occur while Ahmed was a United States citizen,
23   neither of these separate opinions affects Quinn’s application here.
24                (2)    The application of the “incidence test” to the charges
25                       against Ahmed confirms that these charges describe non-
                         extraditable political offenses.
26
27
28
                                               9
 1         The application of the “incidence test” to the record here leaves no doubt

 2   that the crimes with which Ahmed is charged are non-extraditable political
 3   offenses. Indeed, the Court need not resolve any “battle of the experts” to confirm
 4   this, as the parties’ experts are in agreement on all of the essential facts.
 5                       (a)    At the time of the charged offenses, there was an
 6
                                insurgency against the Iraqi government by Iraqi
                                Sunnis.
 7
           Both parties’ experts agree that there was an insurgency against the
 8
     government of Iraq in 2006, when the charged offenses took place. The
 9
     government’s expert, U.S. Naval War College Professor Craig Whiteside, makes
10
     numerous references to the “insurgency” raging in Iraq in 2006. (Whiteside Rpt.
11
     at 4, 5, 10, 11, 12.) Ahmed’s expert, University of Pittsburgh Law Professor
12
13   Haider Ala Hamoudi, likewise describes the insurgency that “raged throughout

14   the geographic parts of Iraq where Sunni Arabs predominate” from April 2003
15   through the spring of 2007. (Hamoudi Rpt. at 2.)
16         The experts agree that the insurgency was triggered in substantial measure
17   by the fact that the American-led invasion toppled Iraq’s Sunni-dominated
18   government and replaced it with a Shi’a-dominated government, provoking anger
19   and resentment among Iraqi Sunnis. (Whiteside Rpt. at 9 (describing “Sunni
20   revanchism and the loss of access to the elite power structures in Iraqi society”
21   following American invasion); Hamoudi Rpt. at 26 (noting that American
22
     invasion “resulted in hundreds of thousands of highly organized and well trained
23
     members of a once privileged elite losing their jobs and their salaries”).)
24
           The experts further agree that while the insurgency drew in a broad array of
25
     groups with diverse philosophies and tactics, the insurgents were united in their
26
     immediate goal of toppling the new U.S.-backed government of Iraq. (Whiteside
27
28
                                               10
 1   Rpt. at 9 (describing AQI as “one of dozens in the Sunni universe of militant

 2   groups opposed to the new Iraqi government, U.S. and allied forces, or both”);
 3   Hamoudi Rpt. at 2 (noting that Sunni insurgency “sought to challenge violently
 4   the new political order that the American intervention brought to Iraq”).
 5           The experts’ conclusions are confirmed by official government reporting.
 6   The Defense Department stated in a November 2006 report to Congress that Al
 7   Qaeda was among the Sunni organizations involved in “a Sunni insurgency and
 8   terrorist campaigns directed against the majority-Shi’a Government of Iraq and
 9   the Coalition forces that are supporting it.” Dep’t of Def., DTIC ADA474491,
10
     Measuring Stability and Security in Iraq: Report to Congress In Accordance with
11
     the Department of Defense Appropriations Act 2007 (Section 9010, Public Law
12
     109-289) 17–18 (“Stability & Sec. Report (Nov. 2006)”) (Ex. C)3). The report
13
     further confirmed that this insurgency involved a very high level of violence,
14
     exceeding 40 attacks per day in Anbar Province alone, which includes Fallujah,
15
     between August 12, 2006 and November 10, 2006. Id. at 21. Between May 20,
16
     2006 and November 10, 2006, daily casualties numbered well over 100 –
17
18   including over 30 casualties per day among Iraqi security forces. Id. at 22.

19           This official government report is a proper subject of judicial notice (Am.-
20   Arab Anti-Discrimination Comm. v. Reno, 70 F.3d 1045, 1069–70 (9th Cir.
21   1995)), which courts commonly employ in finding the uprising prong of the
22   incidence test satisfied. Quinn, 783 F.2d at 797 n.18 (“American courts generally
23   will take judicial notice of a state of uprising.”) (citing examples). Ahmed hereby
24   requests that the Court take judicial notice of this report. See Fed. R. Evid. 201.
25
26
27   3
         https://archive.defense.gov/pubs/pdfs/9010Quarterly-Report-20061216.pdf.
28
                                               11
 1           The experts’ opinions and this government report describe a level of

 2   violence that meets and exceeds the threshold required to satisfy the uprising
 3   prong of the incidence test. Indeed, this level of violence far exceeds the level of
 4   Provisional IRA violence in Northern Ireland in the 1970s, which the Quinn court
 5   identified as sufficient to satisfy the uprising prong. Quinn, 783 F.2d at 813; see
 6   generally Michael McKeown, Post-Mortem: An examination of the patterns of
 7   politically associated violence in Northern Ireland during the years 1969–2001
 8   as reflected in the fatality figures for those years (Conflict Archive on the Internet
 9   2009)4; see also Vo, 447 F.3d at 1242 (noting that “continuing clash between
10
     indigenous people and police in northern Canada” had been deemed to satisfy
11
     uprising prong) (citing Pitawanakwat, 120 F. Supp. 2d at 935).
12
                          (b)   The charged offenses were “incidental to” the Sunni
13                              insurgency.
14           The standard for finding that the offenses with which an accused is charged
15   were “incidental to” a recognized insurgency is “rather liberal.” Quinn, 783 F.2d
16
     at 809. The accused can satisfy this prong of the test by pointing to evidence of
17
     the “circumstances surrounding the commission of the crime[s],” and the Court
18
     should examine “all of the[se] circumstances” in determining whether the test is
19
     met. Id.
20
             In this case, the circumstances strongly support the conclusion that the
21
     charged acts were incidental to the Sunni insurgency. These circumstances
22
     include the following:
23
24         Ahmed’s purported “membership in an uprising group” (id. at 809–10) –

25           specifically a local cell affiliated with AQI, which the Defense Department
26
27   4
         https://cain.ulster.ac.uk/victims/mckeown/mckeown01.pdf.
28
                                               12
 1      identified as supporting the Sunni uprising (Stability & Sec. Report (Nov.

 2      2006) at 18);
 3    the “similarity of the charged offense[s] to other acts committed by the
 4      uprising group” (Quinn, 783 F.2d at 810), as confirmed by the widespread
 5      use by Sunni insurgents of attacks on police – a “classic feature[] of the
 6      Sunni insurgency” designed to destabilize the government and undermine
 7      the population’s loyalty to it by “show[ing] Iraqis that the new institutions
 8      couldn’t protect them” (Hamoudi Rpt. at 29 (quoting George Packer, The
 9
        Assassin’s Gate (Farrar, Straus and Giroux 2005) at 305), 33); accord
10
        Whiteside Rpt. at 11 (motive for targeting police was to “terrorize the local
11
        population and to warn it about the consequences of collaborating with the
12
        Iraqi government”); Stability & Sec. Report (Nov. 2006) at 3, 21 (noting
13
        that Iraqi Security Forces (which includes soldiers and police) and civilians
14
        “suffered the majority of casualties” in attacks during preceding three
15
        months);
16
17    the “degree of control over [Ahmed’s alleged] acts by some hierarchy
18      within the group” (Quinn, 783 F.2d at 810), as evidenced by the co-
19      conspirators’ accounts of following up the assassinations by reporting to an
20      operative’s home, “where the operation planning took place,” where they
21      were paid 50,000 Iraqi Dinars and “tasked” to carry out additional attacks
22      (Doc. 3-3 at 78–82);
23    the selection of Iraqi police officers as the victims, see Barapind v.
24      Enomoto, 400 F.3d 744, 753 (9th Cir. 2005) (noting that selection of
25
        government-affiliated victims supported conclusion that attacks were
26
        incidental to uprising);
27
28
                                          13
 1       the fact that Iraqi authorities described the charged offenses as “acts of
 2         killing with an armed terrorist group” and assigned them to the Al-Karkh
 3         Inquiry Court – a court “which specializes in terrorism cases” (Doc. 3-3 at
 4         6); see Barapind, 400 F.3d at 753 (noting that requesting nation’s decision
 5         to charge offenses under “Terrorist and Disruptive Activities Act”
 6         supported conclusion that attacks were incidental to uprising); and
 7       the fact that Iraqi authorities described Ahmed as a member of an “armed
 8
           terrorist group[] working on disturbing the security and stability of the
 9
           country” (Doc. 3-3 at 53); see Hamoudi Rpt. at 3 (noting that by
10
           assassinating police officers, “the insurgency sought to destabilize a regime
11
           it viewed as illegitimate”).
12
           The Court may also consider ‘negative’ evidence, including the absence of
13
     evidence that Ahmed joined in the attacks out of any personal or otherwise non-
14
     political motive. Quinn, 783 F.2d at 811 (“There is no evidence that [Quinn] was
15
16
     involved in the conspiracy for other than political reasons[.]”). It is thus

17   significant that there is no evidence that Ahmed had any “personal grudge”
18   against either of the two victims. Id. at 795. In fact, the evidence suggests the
19   opposite, indicating that while Ahmed knew one of the two victims, he tried to
20   prevent that victim’s killing, saying, “leave him, this is 1st Lieutenant Issam and
21   he serves as a policeman.” (Doc. 3-4 at 6.) There is evidence indicating that the
22   members of Ahmed’s group were paid 50,000 Iraqi Dinars following the killing
23   of Officer Mohammad (Doc. 3-3 at 78, 81) – but this evidence tends to refute,
24   rather than to support, the notion that the motive for the attacks was non-political.
25
     Private assassins hired to conduct a murder-for-hire would obviously demand
26
27
28
                                               14
 1   more than this token amount – equivalent to around 35 U.S. dollars5 – to carry out

 2   a “hit” on a police officer on a public street. Notably, neither party’s expert
 3   suggests that this de minimis payment, rather than a political objective, was the
 4   motivation for the attacks.
 5         In fact, the experts agree on all of the essential facts relating to the
 6   “incidental to” finding, just as they do with respect to the insurgency finding.
 7         The experts agree that AQI was one of the groups involved in the Sunni
 8   insurgency against the government of Iraq at the time of the charged offenses.
 9   (Whiteside Rpt. at 4 (describing AQI as having a competitive edge “among the
10
     diverse Sunni resistance to the presence of U.S. and allied forces”); id. at 5
11
     (describing AQI as “heavily investing in the insurgency in Iraq”); id. at 9
12
     (describing AQI as part of “the wider Sunni resistance to the presence of U.S. and
13
     allied forces and the Iraqi government”); Hamoudi Rpt. at 2 (“[AQI] was part of
14
     the popular, domestic insurgency”); id. at 3 (noting that operatives within AQI
15
     “coordinated with the other insurgent groups” to plan operations “tied to the aims
16
     of the insurgency”).)
17
18         The experts also agree that AQI carried out attacks on police officers in

19   support of the insurgency’s goal of toppling the Iraqi government. (Whiteside Rpt.
20   at 7 (stating that local AQI amirs in Fallujah followed AQI operative’s “directives
21   to kill Iraqi policemen.”); id. at 9 (noting that AQI targeted “Iraqis who joined
22   police, military, or government jobs”); id. at 11 (noting that AQI’s purpose in
23   targeting police was to “inspire fear and terror and to dissuade locals from joining
24   the government”); Hamoudi Rpt. at 3 (noting that targeting of police officers was
25
     5
26    Molly Hennessy-Fiske, Iraqi dinar builds steam ahead of nation’s chaos, L.A.
     Times Dec. 11, 2006, available at https://www.latimes.com/archives/la-xpm-
27
     2006-dec-11-fi-dinar11-story.html (last accessed Apr. 16, 2021).
28
                                               15
 1   “entirely characteristic of the insurgency” and was intended to “destabilize a

 2   regime it viewed as illegitimate, and thereby demonstrate to the Iraqi people that
 3   the new order could not protect them”). In fact, Professor Whiteside specifically
 4   notes that it is “almost certain” that the victims were Sunni, and thus
 5   “sectarianism was not a motive in the killings.” (Whiteside Rpt. at 11 (emphasis
 6   added).)
 7         In sum, the experts agree that the proffered evidence describes two police
 8   assassinations involving Ahmed, a native Iraqi (Doc. 3-3 at 29) and AQI, a Sunni
 9   insurgent group, in furtherance of the Sunni insurgency’s goal of “bringing down
10
     or changing” the government of Iraq. Quinn, 783 F.2d at 810. These facts place
11
     the charges firmly in the category of non-extraditable political offenses.
12
                  (3)    Professor Whiteside’s assertions that AQI was not
13                       “focused” on overthrowing any one government and had
14                       foreigners in some of its leadership positions have no
                         bearing on the political offense analysis.
15
           Professor Whiteside’s assertions that AQI was “not focused on
16
     overthrowing the government in any one country” and could not “in any level of
17
18
     accuracy be described as an ‘indigenous group’” may be intended to undercut the

19   applicability of the political offense exception. (Whiteside Rpt. at 6.) If so, they

20   are unsuccessful, because these assertions have no bearing on the political offense
21   analysis.
22                       (a)    AQI’s purported post-insurgency goal of creating a
                                regional caliphate does not impair the application of
23
                                the political offense exception.
24
           Read in isolation, Professor Whiteside’s assertion that AQI was “not
25
     focused on overthrowing the government in any one country” (id.) might be
26
     thought to suggest that AQI was not participating in the insurgency attempting to
27
28
                                               16
 1   overthrow the Iraqi government. But that clearly is not Professor Whiteside’s

 2   position, because he repeatedly confirms that AQI was part of the insurgency
 3   seeking to overthrow the Iraqi government. See supra at Sections II.B.2.(a)–(b).
 4   Indeed, Professor Whiteside identifies AQI’s goal as “destroying” the Iraqi
 5   government and “replacing it with a Salafi-influenced state, run according to the
 6   ‘Prophetic method’” (Whiteside Rpt. at 3) – and he even confirms that AQI’s
 7   presumptive purpose in carrying out the two police assassinations at issue here
 8   was to advance this goal by “dissuad[ing] locals from joining” the government.
 9   (Id. at 11.)
10
            In context, then, the actual meaning of Professor Whiteside’s assertion
11
     appears to be that AQI was not focused solely on overthrowing the Iraqi
12
     government, because after doing so it aspired to absorb Iraq’s territory into a
13
     “caliphate” that would reach beyond Iraq’s borders. (Id. at 4.) But AQI’s
14
     purported future aspiration to create a regional caliphate does not render the
15
     political offense exception inapplicable, for either or both of two independently
16
     sufficient reasons.
17
18                              (i)    AQI’s post-insurgency aspiration does not
                                       displace its goal of changing Iraq’s
19                                     government.
20          First, assuming that the government provided evidence to support the
21   conclusion that the local, street-level actors who carried out these two
22
     assassinations shared the AQI leadership’s “caliphate” ambition, this would not
23
     transform these attacks into anything other than insurgent acts carried out by
24
     Iraqis seeking to “change their government[].” Quinn, 783 F.2d at 804. The Ninth
25
     Circuit has made plain that “[i]t is the fact that the insurgents are seeking to
26
     change their governments that makes the political offense exception applicable,
27
28
                                               17
 1   not their reasons for wishing to do so[.]” Id. at 804-05 (emphases added). The

 2   assertion that AQI’s reason for wanting to overthrow the Iraqi government was to
 3   “prepar[e] the groundwork” for a regional caliphate (Whiteside Rpt. at 4) is thus
 4   immaterial.
 5          Quinn’s discussion of the Provisional IRA confirms this point. The Quinn
 6   court recognized that the IRA’s eventual goal – to be pursued after throwing off
 7   British rule in Northern Ireland – was to “reunit[e] the northern and southern parts
 8   of Ireland” into a single, predominantly Catholic, nation. Quinn, 783 F.2d at 812.
 9   The court nevertheless stated that Provisional IRA violence within Northern
10
     Ireland during the insurrection “would clearly fall within the political offense
11
     exception.” Id. at 813. Thus, the court plainly did not believe that the IRA’s post-
12
     insurgency ambition served to exclude acts committed in the course of the
13
     Northern Ireland insurgency from the protections of the treaty’s political offense
14
     article.
15
                                (ii)   There is no evidence that Ahmed or his alleged
16
                                       co-conspirators acted in furtherance of any
17                                     “caliphate” scheme.
18          Second, there is no evidence to suggest that Ahmed or the others who fired
19   at the two police officers on Street 40 in Fallujah acted in furtherance of any
20   grand scheme to create a “cross-boundary caliphate.” (Whiteside Rpt. at 12.) The
21   record simply shows two police assassinations, carried out by a small group of
22
     indigenous individuals, in the same local area, within the span of four months, at
23
     the apparent direction of a superior who paid them a token amount afterward.
24
     (Doc. 3-3 at 78, 81.) As shown above, all of the evidence – including the Iraqi
25
     authorities’ own characterization of the attacks as efforts to “disturb[] the security
26
     and stability of the country” (id. at 53) – point toward assassinations intended
27
28
                                              18
 1   simply to advance the Sunni insurgency’s goal of dislodging the U.S.-supported

 2   government from power.
 3         The notion that the charged offenses were motivated by the “caliphate”
 4   scheme thus amounts to speculation – and speculation, like a witness’s coerced
 5   statement, “is not competent evidence” in an extradition proceeding. Santos, 830
 6   F.3d at 1001; cf. Advanced Flexible Circuits, Inc. v. GE Sensing & Insp. Techs.
 7   GmbH, 781 F.3d 510, 516 (1st Cir. 2015) (nonmovant must present “competent
 8   evidence” rather than “unsupported speculation” to defeat summary judgment
 9   motion). Nor may an expert’s opinion transform speculation into competent
10
     evidence. An expert may base his opinion on the application of specialized
11
     knowledge to the evidence, but that opinion is not entitled to consideration unless
12
     “[t]he evidence the expert relies on [provides] an adequate foundation for [his]
13
     opinion.” United States v. Brownlee, 744 F.3d 479, 482 (7th Cir. 2014); see also
14
     Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590 (1993) (expert may not
15
     rely on “subjective belief or unsupported speculation”).
16
           Indeed, reliance on mere speculation to justify a refusal to extend Ahmed
17
18   the protection of the political offense exception – particularly in a case involving

19   a potential death sentence – would constitute an egregious violation of his Fifth
20   Amendment right to due process. Cf. Langston v. Smith, 630 F.3d 310, 319 n.12
21   (2d Cir. 2011) (noting that conviction based on “speculation and surmise” would
22   violate Due Process Clause); see also Quinn, 783 F.2d at 809 (acknowledging
23   relator’s “Fifth Amendment rights” in extradition proceeding).
24         In sum, Professor Whiteside’s assertion that AQI leadership had the long-
25   term, post-insurgency ambition of creating a regional “caliphate” has no bearing
26   on the applicability of the political offense exception.
27
28
                                              19
 1                      (b)    The presence of some non-Iraqis in AQI leadership
                               positions does not render the political offense
 2                             exception inapplicable.
 3         Professor Whiteside’s claim that AQI “cannot in any level of accuracy be
 4   described as an ‘indigenous group’” rests on his assertion that non-Iraqis
 5
     occupied some of the organization’s upper-level positions. (Whiteside Rpt. at 6–
 6
     7.) But Professor Whiteside does not dispute the fact that Ahmed and the others
 7
     who allegedly carried out these attacks were native Iraqis – “indigenous people”
 8
     acting “against their own government.” Quinn, 783 F.2d at 807. Nor does
 9
     Professor Whiteside suggest that the Sunni insurgency of which these attacks
10
     were a part was begun, led, or controlled by AQI. To the contrary, Professor
11
     Whiteside describes a “diverse” and broad-based insurgency, involving “dozens”
12
13   of groups in a “Sunni universe of militant groups” that fought to overturn the

14   Iraqi government. (Whiteside Rpt. at 4, 9.) Professor Whiteside acknowledges that
15   AQI merely joined in this indigenous insurgency – and while at one point it did
16   “attempt to dominate the insurgency,” that effort failed, sparking “a backlash
17   from Anbar tribes and splinters of resistance groups.” (Id. at 4.) Once again,
18   Professor Hamoudi agrees. (Hamoudi Rpt. at 30 (“AQI was part of the
19   insurgency.”); id. at 33 (noting that over time, more of the insurgency may have
20   fallen “under the broader umbrella of AQI”).)
21         In short, it is undisputed that the attacks at issue here were carried out by
22
     native Iraqis, as part of a broad-based uprising of Iraqi Sunnis against the new
23
     Iraqi government. Professor Whiteside’s assertion that some of the higher-ups in
24
     AQI were non-Iraqis does not undermine the “indigenous” nature of either the
25
     group that carried out the attacks, or the broader Sunni insurgency raging across
26
     the country. And the fact that some non-indigenous people join in an insurgency
27
28
                                              20
 1   does not transform it into something other than an insurgency. After all,

 2   insurgencies have never been hermetically sealed off from the rest of the world.
 3   To the contrary, it has been commonplace for people to join – and often to play
 4   important roles in – insurgencies raging in countries other than their own. Notable
 5   examples include the French Marquis de Lafayette, Prussian Friedrich Wilhelm
 6   von Steuben, and Polish Tadeusz Kosciuszko in the American Revolution;
 7   Americans Samuel Gridley Howe and George Jarvis in the Greek Revolution;
 8   Italian Giuseppe Garibaldi in the 1910 Mexican Revolution; and Argentine
 9   Ernesto “Che” Guevara in the Cuban Revolution.
10
           Any suggestion that the mere presence of these non-indigenous people
11
     caused the conflicts they joined to lose the character of insurgencies would be
12
     baseless. And the suggestion would be no more compelling at the level of the
13
     individual operation: When Continental Army troops followed Frenchman
14
     Lafayette’s orders to fire at General Cornwallis’s troops at Yorktown, they were
15
     participating in an insurgency – just as Ahmed would have been if (as Professor
16
     Whiteside suggests) he followed Syrian Jarrah al-Shami’s orders to fire at
17
18   policemen in Fallujah. (Whiteside Rpt. at 7.) The non-indigenous nationality of

19   the individual who gives an order in the course of an insurgency does not turn it
20   into anything other than an insurgency.
21         In sum, the record and binding precedent establish that the offenses with
22   which Ahmed is charged are non-extraditable political offenses pursuant to
23   Article III of the treaty. Ahmed recognizes that this fact operates to frustrate
24   Iraq’s effort to secure the return of an individual it purportedly considers a
25   terrorist. But this is precisely what Iraq agreed to when it entered into a treaty
26   incorporating the political offense exception, and it is precisely what the treaty
27
28
                                               21
 1   would require an Iraqi court to hold if the United States sought to extradite a

 2   citizen of that country to face trial for political offenses. Political offense articles
 3   in extradition treaties are enforced as written, even when – in fact, especially
 4   when – the requesting country labels the relator a “terrorist.” See, e.g., Barapind,
 5   400 F.3d at 753 (noting that requesting country’s decision to charge offense as
 6   violation of its “Terrorist and Disruptive Activities Act” supported application of
 7   political offense exception).
 8          Indeed, in the 1970s and ‘80s several courts refused to permit the
 9   extradition of accused IRA members pursuant to the U.S.-U.K. extradition
10
     treaty’s political offense article – “anger[ing] the British Government, which
11
     viewed [these decisions] as condoning violent terrorist conduct.” Matter of
12
     Requested Extradition of Smyth, 61 F.3d 711, 714 (9th Cir. 1995), amended, 73
13
     F.3d 887 (9th Cir. 1995) (citing In re McMullen, No. 3-78-1899 M.G. (N.D. Cal.
14
     1979); In re Mackin, No. 86 Cr. Misl., appeal denied, 668 F.2d 122 (2d Cir.
15
     1981); and In re Doherty, 599 F. Supp. 270 (S.D.N.Y. 1984)). This dissatisfaction
16
     led to the adoption of a Supplementary Treaty between the U.S. and the U.K. that
17
18   enumerated crimes to which the political offense exception would not apply,

19   while adding a term providing a “means by which fugitives sought for extradition
20   on such offenses could nonetheless challenge their extradition.” Id. at 715.
21          No such supplement has been added to the U.S.-Iraq extradition treaty.
22   Indeed, that treaty has not been modified since it was executed 86 years ago.
23   (Doc. 3-3 at 13.) The parties are of course free to attempt to negotiate such a
24   supplement, but they cannot ask this Court to pretend that they have already done
25   so. Because the charged offenses are non-extraditable political offenses pursuant
26
27
28
                                                22
 1   to Article III of the treaty, the Court must decline to enter a certificate of

 2   extraditability.
 3          C.     Ahmed cannot be extradited because he has not been “charged”
                   with an enumerated crime as required by the treaty.
 4
            Article I of the U.S.-Iraq extradition treaty binds the parties to deliver up
 5
     “any person charged with or convicted of any of” 25 offenses enumerated in
 6
 7
     Article II of the treaty. (Id. at 8–10.) The treaty therefore by its terms limits

 8   extradition to those people who have been “charged with” or “convicted of” a
 9   limited number of crimes. (Id.) But as Professor Hamoudi explains, the
10   documentation submitted by the government of Iraq conclusively establishes that
11   Ahmed has been neither charged with nor convicted of any crime in that country.
12   (Hamoudi Rpt. at 11–16.) Instead, Ahmed is subject merely to an investigative
13   warrant, which means that he is simply wanted for questioning by an investigative
14   court in connection with various possible offenses, any one (or none) of which
15   might someday be charged. (Id. at 12–14.) As explained further below, requests
16
     for rendition in service of a mere investigation are not cognizable under the
17
     treaty, and extradition must therefore be denied.
18
                   (1)   The treaty requires that Ahmed have been “charged with”
19                       a crime.
20          Treaties are agreements that govern when and under what circumstances a
21   signatory state may request extradition. See Quinn, 783 F.2d at 782 (“no branch
22   of the United States government has any authority to surrender an accused to a
23
     foreign government except as provided for by statute or treaty.”). Absent
24
     provision under the treaty for extradition, rendition of a person located in the
25
     United States to a requesting country is unlawful. Id.
26
27
28
                                               23
 1         When interpreting a treaty, the plain language governs. United States v.

 2   Alvarez-Machain, 504 U.S. 655, 663 (1992) (when interpreting a treaty, courts
 3   “first look to its terms to determine its meaning.”). Here, the United States and
 4   Iraq negotiated for and entered into an agreement whose plain language makes
 5   clear that only individuals “charged with” or “convicted of” a crime are subject to
 6   extradition. (Doc. 3-3 at 8.) The language “charged with” is unambiguous and
 7   plainly mandates that formal criminal charges exist in the requesting nation. See
 8   Black’s Law Dict. (5th ed. 1983) (defining “criminal charges” as “[a]n accusation
 9   of crime, formulated in a written complaint, information, or indictment, and
10
     taking shape in prosecution,” and defining “charged” as “[a]ccusation of crime by
11
     complaint, indictment, or information.”). Where no such criminal charges exist in
12
     the requesting nation, the court must decline to enter a certificate of
13
     extraditability. See Matter of Extradition of Chapman, Nos. 07-00365 SOM/BMK
14
     et al., 2007 WL 3254880, at *2 (D. Haw. Nov. 5, 2007) (granting relator’s motion
15
     to dismiss because “the government has failed to meet its burden of showing the
16
     existence of any pending criminal action against the Chapmans in Mexico” under
17
18   the applicable treaty).

19         The lack of ambiguity with respect to the requirement of a formal charge is
20   made further evident when Article I is read in harmony with Articles II and IV.
21   Article II specifies that a relator may be extradited if and only if he has been
22   charged with or convicted of one of 25 specifically enumerated offenses. (Doc. 3-
23   3 at 9–10.) Article IV adds that “[n]o person surrendered shall be tried for any
24   crime other than that for which he was surrendered without the consent of the
25   surrendering High Contracting Party[.]” (Id. at 11.) Treaties are contracts, and
26   courts are bound by the “fundamental canon requiring courts to construe contract
27
28
                                              24
 1   terms in harmony, where possible.” Int’l Bhd. of Teamsters, Local 396 v. NASA

 2   Servs., 957 F.3d 1038, 1045 (9th Cir. 2020). An interpretation permitting
 3   extradition on a mere investigative warrant, rather than a formal charge, would
 4   render Articles II and IV at best unenforceable and at worst surplusage, because
 5   there would be no way for the extraditing nation to ensure that the as-yet-
 6   undetermined and not-yet-charged crime qualifies as one of the enumerated
 7   extraditable offenses under the terms of the treaty. The negotiated-for limitations
 8   on extradition would accordingly be rendered inoperable.
 9          The lack of ambiguity in the U.S.-Iraq extradition treaty regarding the
10
     requirement of a formal charge is further illustrated by contrasting that treaty with
11
     the treaty that was at issue in Emami v. United States District Court for the
12
     Northern District of California, 834 F.2d 1444 (9th Cir. 1987). In Emami, the
13
     Ninth Circuit interpreted a 1980 extradition treaty with Germany as not requiring
14
     the filing of a formal charge. Id. at 1448–49. The treaty at issue in Emami
15
     however, unlike the treaty with Iraq, did not require that a relator have been
16
     “charged with or convicted of” any specific, enumerated offense, but rather
17
18   provided for extradition broadly “for prosecution” for any offense whatsoever as

19   long as the conduct alleged “is punishable under the laws of both Contracting
20   Parties by deprivation of liberty for a maximum period exceeding one year.”
21   Treaty between the United States of America and the Federal Republic of
22   Germany Concerning Extradition, art. 2(2)(a), June 20, 1978, 32 U.S.T. 1485
23   (“U.S.-Germany Treaty”); see also Emami, 834 F.2d at 1449 (“article 2(2)(a) of
24   the Treaty specifies that extradition shall be granted ‘[f]or prosecution . . .’ . . . .
25   The German government has stated that Emami is wanted for prosecution both in
26   its request for Emami’s provisional arrest and in its request for Emami’s
27
28
                                                 25
 1   extradition. These statements of intention on the part of the German government

 2   satisfy the requirements of article 2(2)(a).”).
 3         The Emami treaty moreover – again, unlike the treaty with Iraq – does not
 4   require that the requesting country have committed itself to prosecution of any
 5   specific offense prior to the filing of the request, but rather expressly
 6   contemplates that charges may be added, modified, or altered after a relator is
 7   received by the requesting country, as long as the specific offense ultimately
 8   prosecuted is based on the same general course of conduct alleged in the original
 9   extradition request: “If the offense for which the person sought was extradited is
10
     legally altered in the course of proceedings, he shall be prosecuted or sentenced
11
     provided the offense under its new legal description is . . . [b]ased on the same set
12
     of facts contained in the extradition request and supporting documents” and does
13
     not carry a penalty higher than the offense for which extradition was sought. U.S.-
14
     Germany Treaty art. 22(3).
15
           The Emami treaty thus demonstrates that the United States can and does
16
     enter into treaties less restrictive than the one that it bargained for with Iraq –
17
18   treaties that provide for extradition for prosecution of generally illegal conduct,

19   the precise charges for which may not be firmly determined until the relator
20   arrives in the receiving country. The United States has not, however, entered into
21   such a treaty with Iraq. Instead, it has bargained for a treaty that requires that a
22   relator have been already “charged with” one of a finite list of crimes, and does
23   not permit the receiving country to alter these charges after the relator has been
24   remitted to the receiving nation.
25                (2)    Ahmed has not been “charged with” any crime in Iraq.
26         As explained in the apparently unrebutted report of Professor Hamoudi,
27   Ahmed has not been “charged with” any crime in Iraq. (Hamoudi Rpt. at 11–16.)
28
                                               26
 1   Iraq, unlike the United States, provides that arrest warrants may be issued by

 2   specialized investigative courts solely for the purpose of obtaining testimony
 3   from a suspect in furtherance of an investigation. (Id. at 11–13.) Investigative
 4   courts, which have no analogue in the American system, are not trial courts but
 5   rather function in a role comparable to that of the police or prosecutors in the
 6   American system. (Id. at 3, 13–14, 34.) These investigative courts are charged
 7   with taking testimony, gathering evidence, and ultimately determining whether a
 8   formal charge is to be filed. (Id. at 11–15.) If and only if a formal charge is
 9   ultimately filed as a result of the investigation by the investigative court is the
10
     case transferred to the trial court for further proceedings. (Id. at 14–15.)
11
            It is the unrebutted opinion of Professor Hamoudi that no formal charge has
12
     yet been filed in this case: “The investigative court has not issued a decision
13
     transferring the case to trial in the Defendant’s case.” (Id. at 15 (italics removed).)
14
     The investigative court has merely issued an arrest warrant pursuant to its power
15
     to carry on investigations of as-yet-uncharged crimes. (Id.) Such an arrest warrant
16
     is not and must not be construed as a criminal “charge.” (Id.) Indeed, the
17
18   investigative court issuing such a warrant has not yet committed itself to

19   prosecute, as “[i]t is both possible as a matter of law and not uncommon as a
20   matter of fact that [the investigative court will ultimately conclude] that there is
21   insufficient evidence to carry forward to trial, in which the investigative judge
22   ends the investigation without prejudice.” (Id. at 13.)
23          Thus, because Ahmed has not been “charged with” a crime as required by
24   Article I of the treaty, the Court must decline to enter a certificate of
25   extraditability.
26
27
28
                                               27
 1         D.     The extradition request does not comply with the basic
                  documentary requirements of the treaty.
 2
           Article II of the treaty provides that “[p]ersons shall be delivered up
 3
     according to the provisions of this Treaty, who shall have been charged with or
 4
     convicted of” any one of 25 specifically enumerated criminal offenses. (Doc. 3-3
 5
     at 9–10.) Because it enumerates the specific offenses for which an individual may
 6
 7
     be extradited, the treaty is one that is, in common treaty parlance, referred to as a

 8   “list treaty.” 7 Foreign Affairs Manual (“FAM”) 1613.3(b) (2018). The inclusion
 9   of a list of extraditable offenses marks the treaty as somewhat antiquated because
10   “[t]he modern trend in extradition treaties is the use of dual criminality as the
11   basis of extradition rather than a list of specific offenses.” Id. 1613.3(c). “Dual
12   criminality” treaties are treaties – like the 1978 treaty with Germany that was at
13   issue in Emami, see supra Section II.C.(1) – that require only that the crime for
14   which extradition is sought be one that is illegal in both jurisdictions and do not
15   limit extradition to any specific group of negotiated-for and agreed-upon offenses.
16
     Id. 1613.3(a). The benefits of dual criminality treaties are that they allow for
17
     extradition for offenses – like terrorism – that may not have been recognized by
18
     both parties as crimes until after the treaty took effect. Id. 1613.3(c).
19
           Article IV of the U.S.-Iraq extradition treaty reinforces the centrality of the
20
     offense list to the legality of the extradition by providing, “[n]o person
21
     surrendered shall be tried for any crime other than that for which he was
22
     surrendered without the consent of the surrendering High Contracting Party”
23
24
     unless certain circumstances not applicable to this case be present. (Doc. 3-3 at

25   11.) That is to say, the treaty expressly and specifically provides that the criminal
26   action(s) pending against a relator may not be modified, augmented, or expanded
27   after the relator is rendered to the nation that is seeking his return.
28
                                               28
 1         Iraq has however failed to supply the documentation necessary for this

 2   Court to confirm that Ahmed is charged with one or more of the 25 extraditable
 3   offenses and with no other offense whatsoever, as required by the treaty, because
 4   Iraq apparently has yet to determine what, if anything, Ahmed will be charged
 5   with. As explained above in Section II.C.(2), Iraq has yet to “charge” Ahmed with
 6   any crime. Indeed, as Professor Hamoudi explains, the case file is “positively
 7   schizophrenic on what Defendant is being charged with.” (Hamoudi Rpt. at 18.)
 8   Professor Hamoudi explains that the documents “seem[] to suggest that perhaps
 9   the Iraqi government does not wish to charge [Ahmed] with premeditated murder,
10
     which it seems unconcerned with proving, and instead with a crime connected to
11
     terrorism, which it repeatedly emphasizes.” (Id. at 19.) Neither general acts of
12
     terrorism, nor “acts of killing with an armed terrorist group,” nor “Organized
13
     murder by an armed terrorists group” (sic), each of which is a crime under Iraqi
14
     law and each of which is referenced in the complaint (Doc. 3-3 at 6, 51), is
15
     cognizable under the treaty.
16
           When a requesting party fails to provide the required documentation, an
17
18   extradition complaint should be dismissed. See Matter of Extradition of Ferriolo,

19   126 F. Supp. 3d 1297, 1305 (M.D. Fla. 2015). A formal charge identifying the
20   specific crime with which Ahmed has been charged is necessary for this court to
21   certify that the extradition request complies with the plain language of the treaty.
22   Without a formal charge and formal charging document, Ahmed could be
23   extradited on a mere investigatory warrant, to later be charged with crimes not
24   specified under the treaty, either in lieu of or in addition to those enumerated in
25   Article II – which would defy the negotiated-for protections of both Article II and
26   Article IV. Because Iraq has failed to provide documents confirming that Ahmed
27
28
                                              29
 1   is charged with a crime listed in the treaty – and with no other(s) – extradition

 2   must be denied.
 3         E.     Ahmed cannot be extradited because he is exempt from
                  punishment for the one treaty-enumerated crime mentioned in
 4
                  the complaint.
 5
           Article V of the U.S.-Iraq extradition treaty provides that “[a] fugitive
 6
     criminal shall not be surrendered under the provisions of this Treaty, when from
 7
     lapse of time or other lawful cause, according the laws of the place within the
 8
     jurisdiction of which the crime was committed, the criminal is exempt from
 9
     prosecution or punishment for the crime for which the surrender is asked.” (Doc.
10
     3-3 at 11.) As noted above, surpa Section II.D, it is entirely unclear from the
11
     complaint what crime Iraq seeks to charge Ahmed with – or even whether Iraq
12
13   has finally resolved to charge him at all. Nevertheless, it is noteworthy that the

14   only theoretically extradition-eligible crime that is actually mentioned anywhere
15   in the extradition packet is premeditated murder – and Ahmed cannot be punished
16   for that crime.
17         As explained by Professor Hamoudi, the imposition of the death penalty for
18   a premeditated murder committed in Iraq in 2006 would violate ex post facto
19   principles enshrined in Article 19(2) of the Iraqi constitution. (Hamoudi Rpt. at
20   21–24.) Specifically, the Iraqi constitution provides – consistent with
21   international human rights laws and similar to United States ex post facto
22
     principles – that “a harsher punishment than the applicable punishment at the time
23
     of the offense may not be imposed.” (Id. at 24.) As Professor Hamoudi explains,
24
     at the time the offenses were allegedly committed, Iraq had no procedural
25
     mechanism for implementing the death penalty, and this failure of procedure
26
     renders the death penalty invalid as a legal form of punishment for any crime
27
28
                                              30
 1   committed during that period. (Id. at 23–24.) Ahmed is therefore legally exempt

 2   from imposition of the death penalty for a 2006 premeditated murder as a matter
 3   of Iraqi law.
 4         Notwithstanding this legal exemption from imposition of the death penalty,
 5   the complaint at some points suggests that Iraq seeks Ahmed’s surrender for
 6   premediated murder – a crime for which the only available punishment is death.
 7   (Doc. 3-3 at 22 (“Any person who willfully kills another is punishable by
 8   death . . . [i]f such killing was premeditated.”).) Pursuant to the unambiguous
 9   terms of the treaty, the United States may not deliver up Ahmed to face
10
     prosecution for a crime for which he is exempt from punishment as a matter of
11
     Iraqi law. Ahmed therefore may not be surrendered for prosecution for any
12
     premeditated murders allegedly committed in 2006.
13
           F.        The invalidity of the arrest warrant submitted by Iraq requires
14                   that its request for Ahmed’s extradition be denied.
15         Article XI of the U.S.-Iraq extradition treaty specifies the documentation
16
     that must be provided by the requesting party where – as here – the relator has not
17
     been convicted of the crime for which his extradition is sought:
18
           If, however, the fugitive criminal is merely charged with crime, a duly
19         authenticated copy of the warrant of arrest in the country where the
20         crime was committed, and copies of the depositions upon which such
           warrant may have been issued, shall be produced, with such other
21         evidence or proof as may be deemed competent in the case.
22   (Doc. 3-3 at 12.) Iraq has sought to comply with this requirement by producing an
23
     “Arrest and Investigation Warrant” issued by the Magistrate Court of Al-Karkh.
24
     (Id. at 49.) In light of the case’s procedural history, however, this document
25
     cannot satisfy the treaty.
26
27
28
                                              31
 1          In Sacirbey v. Guccione, 589 F.3d 52 (2d Cir. 2009), the Second Circuit

 2   reviewed an extradition request submitted by Bosnia pursuant to a treaty that,
 3   similarly to the U.S.-Iraq extradition treaty, required the requesting party to
 4   produce “‘a duly authenticated copy of the warrant of arrest in the country where
 5   the crime has been committed.’” Id. at 57 (quoting the treaty). Also like the U.S.-
 6   Iraq treaty, the U.S.-Bosnia treaty further provided that the relator must have been
 7   “‘charged with or convicted of’” an offense enumerated in a list included in the
 8   treaty. Id. (quoting the treaty).
 9          The Second Circuit noted that, based on this language, “the proof required
10
     under the Treaty to establish that an individual has been ‘charged’ with a crime is
11
     a valid arrest warrant and the evidence submitted in order to obtain that warrant.”
12
     Id. at 67. But the court observed that after issuing the warrant, the “Cantonal
13
     Court in Sarajevo” had been divested of jurisdiction over the case by legal
14
     reforms in Bosnia. Id. at 59, 67. The court found this fact fatal to Bosnia’s
15
     extradition request, because a warrant “issued by a court ousted of jurisdiction
16
     and no longer able to enforce it” could not “satisfy the Treaty’s requirement that
17
18   Bosnia demonstrate a ‘charge’ by producing a valid arrest warrant.” Id. The court

19   further noted that the documentation submitted in support of the request showed
20   that “nothing more than a criminal investigation of [the relator] is now pending in
21   Bosnia.” Id. at 68. The court accordingly reversed the district court’s denial of the
22   relator’s habeas corpus petition. Id. at 70.
23          The same flaw that invalidated the extradition request in Sacirbey is
24   present in the instant case, albeit for different reasons. As Professor Hamoudi
25   explains, Ahmed’s case was subjected to a “series of jurisdictional transfers”
26   from one investigative court to another that “constitute[d] a brazen violation of
27
28
                                               32
 1   Iraqi criminal process and the Iraqi Criminal Procedure Code.” (Hamoudi Rpt. at

 2   1.) The case was initiated, consistently with the Code, in the investigatory courts
 3   of Fallujah, where the crimes allegedly took place. (Id. at 20–21.) Then “without
 4   explanation” it was transferred to the investigative court in Ramadi, after which it
 5   somehow found its way to the “specialized terrorism investigative court of
 6   Karkh” in Baghdad. (Id. at 21.)
 7         This game of jurisdictional pinball constituted a “violation of Iraqi criminal
 8   procedure law,” which sets precise conditions on the transfer of cases between
 9   courts. (Id.) In view of these flaws, and the resulting invalidity of the proffered
10
     warrant for Ahmed’s arrest, Iraq’s extradition request must be denied. Sacirbey,
11
     589 F.3d at 70.
12
           G.     The Court should decline to certify Ahmed’s extradition in light
13                of the abusive and arbitrary procedures he would face in the
14                Iraqi criminal justice system.
15         Although the “rule of non-inquiry” generally precludes the Court from
16   considering the relator’s likely treatment in the requesting country in determining
17   whether to certify his extradition, an exception to the rule has been said to apply
18   in “‘situations where the relator, upon extradition, would be subject to procedures
19   or punishment so antipathetic to a federal court’s sense of decency as to require
20   reexamination of [the general principle upholding extradition].’” Mainero v.
21   Gregg, 164 F.3d 1199, 1210 (9th Cir. 1999) (quoting Gallina v. Fraser, 278 F.2d
22
     77, 79 (2d Cir. 1960)); accord M. Cherif Bassiouni, International Extradition:
23
     United States Law and Practice at 657 (6th ed. 2014) (suggesting exception
24
     where requesting country’s “legal system denies an accused fundamental fairness
25
     as established by international human rights standards”). Professor Hamoudi’s
26
     opinion shows that that is the case here.
27
28
                                                 33
 1         Based on his personal experience working with and observing the Iraqi

 2   judicial system, as well as his extensive review of pertinent materials, Professor
 3   Hamoudi describes a system “that strips defendants of rights that are deemed
 4   fundamental in most modern justice systems, including the United States.”
 5   (Hamoudi Rpt. at 3.) Rights generally deemed fundamental to a fair trial, such as
 6   cross-examination and confrontation, are commonly denied in the court’s broad
 7   discretion, with little explanation. (Id. at 4, 35–36.) Trials consist of “no more
 8   than the reading of the investigative court charge, the pro forma delivery of
 9   testimony from witnesses, uninterrupted, brief remarks from attorneys, and the
10
     delivery of a verdict.” (Id. at 4, see also id. at 37.) “[S]entencing one or even
11
     several people to the death penalty after a trial that lasts no more than a day is by
12
     no means out of the ordinary.” (Id. at 4; see also id. at 37, 39 (citing Belkis Wille,
13
     Executions in Iraq Not Real Justice for Speicher Massacre, Human Rights Watch
14
     (August 23, 2016)).) In one documented case, the death penalty was imposed
15
     following a trial that lasted only ten minutes. (Id. at 40.)
16
           Even in capital cases, courts appoint lawyers for indigent defendants “on
17
18   the day of the trial itself,” choosing from “among the lawyers who happen to be

19   present in the courthouse,” and often deny them the opportunity to speak with the
20   defendant. (Id. at 38 (citing Bureau of Democracy, Human Rights and Labor,
21   U.S. Dept. of State, 2019 Country Reports on Human Rights Practices (Iraq)
22   (March 11, 2020) at 13).) The use of “[b]asic forensics such as fingerprinting” is
23   “entirely absent.” (Id.) Instead, “the system depends on confessions” – creating
24   “obvious incentives” to extract confessions through coercion – and yet judges
25   routinely dismiss defendants’ assertions that their confessions were coerced. (Id.
26   at 38–39 (citing U.N. Assistant Mission for Iraq and Office of the High
27
28
                                               34
 1   Commissioner for Human Rights, Iraq: UN report on ISIL trials recognizes

 2   efforts and raises concerns (Baghdad: January 2020)).) In one notable case, the
 3   evidence of guilt was so meager, and the evidence that the confession was
 4   extracted through torture so significant, that the prosecutor requested an
 5   acquittal – and still the court refused, instead convicting the defendant and
 6   sentencing him to life imprisonment. (Id. at 39 (citing United Nations Assistance
 7   Mission for Iraq and Office of the High Commissioner for Human Rights, Report
 8   on the Judicial Response to Allegations of Torture in Iraq, at 4 (Baghdad:
 9   February 2015)).)
10
           Moreover, the system suffers from “poor recordkeeping,” “opaque
11
     process,” “overcrowded dockets,” a “near total incapacity to process and make
12
     use of forensic evidence,” and a “heavy resulting reliance on confessions, often
13
     forced, in order to secure convictions.” (Id. at 4.) These problems are
14
     “particularly acute” in Iraq’s specialized terrorism courts, such as the Al-Karkh
15
     Investigative court that is overseeing the case against Ahmed. (Id.; Doc. 3-3 at 6.)
16
     Indeed, these courts have faced “significant criticisms” from the Department of
17
18   State and international human rights groups, but the Iraqi government has been

19   “entirely unwilling” to address their concerns. (Hamoudi Rpt. at 4.)
20         The materials included with Iraq’s extradition request confirm that this case
21   is no exception to these arbitrary, chaotic, and unfair procedures. These materials
22   show that the Al-Karkh court has already prejudged Ahmed’s guilt – not only of
23   the charged crimes, but also “many murders against innocent citizens.” (Doc. 3-3
24   at 31; Hamoudi Rpt. at 40.) The evidence on which the court relies consists of
25   generic statements by people who only heard about the attacks, statements of
26   purported witnesses who bizarrely all happened to recognize Ahmed out of
27
28
                                              35
 1   Fallujah’s quarter-million residents (and to remember precisely the same details),

 2   and the likely coerced “confessions” of Ahmed’s alleged co-conspirators. (Doc.
 3   3-3 at 61–100; Doc. 3-4 at 1–12; Hamoudi Rpt. at 40–41.) “[A]ll that remains,”
 4   following Ahmed’s extradition to Iraq, “is for him to confess to it, as other
 5   criminal defendants do.” (Hamoudi Rpt. at 41.) Assuming he is coerced into
 6   “confessing,” as defendants commonly are, the court will presumably dismiss his
 7   plea to have his confession discounted on this ground, as Iraqi courts commonly
 8   do. (Id. at 38–40.)
 9         Notably, Professor Whiteside’s “rebuttal” opinion makes no effort – zero –
10
     to dispute Professor Hamoudi’s observations regarding the nature and quality of
11
     criminal justice in Iraq. This Court should accordingly treat these observations as
12
     established fact. See United States v. Robins, 967 F.2d 1387, 1389 (9th Cir. 1992)
13
     (relying on “undisputed expert testimony” of expert witness). It is therefore
14
     established that Ahmed’s extradition would place him into a legal system that is
15
     so “antipathetic to a federal court’s sense of decency” as to forestall the
16
     application of the rule of non-inquiry. Mainero, 164 F.3d at 1210 (internal
17
18   quotation marks omitted). Rather than ratify this outcome, the Court should

19   decline to certify Ahmed’s extraditability.
20         Any suggestion that this course is barred by Prasoprat v. Benov, 421 F.3d
21   1009 (9th Cir. 2005), would be meritless. The Prasoprat panel agreed with the
22   statement that “[a]n extradition magistrate lacks discretion to inquire into the
23   conditions that might await a fugitive upon return to the requesting country.” Id.
24   at 1016 (internal quotation marks omitted). But a close examination of Prasoprat
25   reveals that it does not actually foreclose a humanitarian exception claim, for two
26   reasons.
27
28
                                              36
 1          First, in discussing the Ninth Circuit’s precedent addressing the possible

 2   application of a humanitarian exception to the rule of non-inquiry, Prasoprat
 3   cited decisions in which prior panels had declined to reach the question of
 4   whether such an exception exists – either because the humanitarian concerns
 5   presented to them would not have justified its application in any event, Mainero,
 6   164 F.3d at 1210 (“Assuming that the possibility [of a humanitarian exception to
 7   extradition] exists in the abstract, this is not the sort of situation . . . for which an
 8   exception might be justified.”); Lopez-Smith v. Hood, 121 F.3d 1322, 1326 (9th
 9   Cir. 1997) (finding the facts “not so egregious as to invoke” a humanitarian
10
     exception), or because the panel found an alternative basis for its ruling. Cornejo-
11
     Barreto v. Seifert, 218 F.3d 1004, 1010 (9th Cir. 2000), overruled on other
12
     grounds by Trinidad y Garcia v. Thomas, 683 F.3d 952 (9th Cir. 2012) (en banc)
13
     (“because we base our decision on legislation implementing the Torture
14
     Convention, we need not consider the [humanitarian] exception’s viability here”);
15
     Prasoprat, 421 F.3d at 1016. The Prasoprat panel then noted that it “therefore”
16
     agreed with the district court’s conclusion that an extradition magistrate “lacks
17
18   discretion to inquire into the conditions that might await a fugitive upon return to

19   the requesting country.” Id. Read in context, the Prasoprat panel’s statement
20   indicates that the panel was following these prior opinions in holding that the
21   particular facts did not justify the application of the humanitarian exception –
22   rather than leaping beyond them to hold that the exception may never apply under
23   any circumstances, no matter how egregiously they may breach “a federal court’s
24   sense of decency.” Mainero, 164 F.3d at 1210 (internal quotation marks omitted).
25          Prasoprat thus leaves open the possibility of the humanitarian exception
26   applying in a case presenting more egregious facts than these prior cases. And
27
28
                                                 37
 1   Professor Hamoudi’s unrefuted account confirms that this is such a case.

 2   Compare Hamoudi Rpt. at 3–5, 34–41 with Lopez-Smith, 121 F.3d at 1327
 3   (relator asserted that a public official in Mexico had attempted to extort money
 4   from his sisters in exchange for the dismissal of the charges); Mainero, 164 F.3d
 5   at 1210 (relators asserted that if extradited they would be coerced into making
 6   statements implicating suspected fellow drug cartel members); Prasoprat Op. Br.,
 7   No. 03-57253, 2004 WL 546131, at *27–*34 (9th Cir. Jan. 29, 2004) (asserting
 8   that in Thailand relator would face possible cruel and unusual death sentence for
 9   drug offense, and that Thai police “occasionally” beat suspects to extract
10
     confessions).
11
           Second, the Prasoprat panel also relied on language in the U.S.-Thailand
12
     extradition treaty that “repeatedly place[d] the decision to extradite a person from
13
     the United States within the authority of the executive branch.” Prasoprat, 421
14
     F.3d at 1016–17 (“‘[i]n a case in which the United States of America is the
15
     Requested State, the Executive Authority shall have the power to extradite its
16
     nationals if, in its discretion, it is deemed proper to do so . . . [when requests for
17
18   extradition are made by several states,] the decision . . . shall be made by the

19   Executive Authority in the United States of America[]’”) (quoting U.S.-Thailand
20   extradition treaty). Similar statements do not appear in the U.S.-Iraq treaty.
21   Compare Doc. 3-3 at 11 (“If a fugitive criminal claimed by one of the High
22   Contracting Parties shall be also claimed by one or more powers pursuant to
23   Treaty provisions, on account of crime committed within their jurisdiction, such
24   criminal shall be delivered to that state whose demand is first received unless that
25   state shall have abandoned its claim . . . Under the stipulations of this Treaty,
26
27
28
                                               38
 1   neither of the High contracting Parties shall be bound to deliver up its own

 2   citizens.”).
 3          In sum, Prasoprat does not bar this Court from applying the humanitarian
 4   exception to the rule of non-inquiry here. In light of the undisputed evidence that
 5   Ahmed would face egregiously abusive and arbitrary procedures if extradited, the
 6   Court should find that the humanitarian exception to the rule of non-inquiry bars
 7   his extradition to Iraq.
 8          H.      Ahmed’s extradition would violate the Convention Against
 9                  Torture.
10          The United States is a party to the United Nations Convention Against
11   Torture and Other Forms of Cruel, Inhuman or Degrading Treatment or
12   Punishment (“CAT”), which provides in Part 1, Article 3 that, “No State Party
13   shall expel, return (‘refouler’) or extradite a person to another State where there
14   are substantial grounds for believing that he would be in danger of being
15   subjected to torture.” Although the treaty is not self-executing, Congress has
16
     codified CAT Article 3 rights at Section 2242 of the Foreign Affairs Reform and
17
     Restructuring Act of 1998 (“FARRA”), Pub. L. No. 105-277, Div. G (codified at
18
     8 U.S.C. § 1231 note). FARRA § 2242 provides that “It shall be the policy of the
19
     United States not to . . . extradite . . . any person to a country in which there are
20
     substantial grounds for believing the person would be in danger of being
21
     subjected to torture” and that “the appropriate agencies shall prescribe regulations
22
     to implement the obligations of the United States under Article 3 of the United
23
24
     Nations Convention Against Torture.” 8 U.S.C. § 1231 note. The implementing

25   regulations require the Secretary of State to consider the question of whether a
26   person facing extradition from the United States “‘is more likely than not’ to be
27
28
                                               39
 1   tortured in the State requesting extradition when appropriate in making this

 2   determination.” 22 C.F.R. § 95.2.
 3         Torture is defined by the FARRA regulation as “[a]ny act by which severe
 4   pain or suffering, whether physical or mental, is intentionally inflicted on a
 5   person for such purposes as obtaining from him or a third person information or a
 6   confession, punishing him for an act he or a third person has committed or is
 7   suspected of having committed, or intimidating or coercing him or a third person,
 8   or for any reason based on discrimination of any kind, when such pain or
 9   suffering is inflicted by or at the instigation of or with the consent or
10
     acquiescence of a public official or other person acting in an official capacity.” 22
11
     C.F.R. § 95.1(b)(1). This definition is almost identical to the regulations
12
     promulgated for purposes of CAT claims in immigration proceedings. 8 C.F.R.
13
     § 1208.18(a)(1). Given the similarities between the immigration regulations and
14
     the FARRA regulations, it is instructive to refer to the substantial CAT
15
     jurisprudence developed by the Ninth Circuit.
16
           For example, the Ninth Circuit has held that an adjudicator must consider
17
18   “the aggregate risk of torture from all sources” when determining the likelihood

19   of torture. Quijada-Aguilar v. Lynch, 799 F.3d 1303, 1308 (9th Cir. 2015).
20   Similarly, “[w]idespread mistreatment of a certain group of people” is probative
21   of the likelihood of torture upon return. Wakkary v. Holder, 558 F.3d 1049, 1068
22   (9th Cir. 2009). With respect to the specific intent to torture, detention conditions
23   can be so clearly deplorable that they support an inference that officials intended
24   the torturous conditions for purposes prohibited by the CAT (i.e. punishment,
25   intimidation, coercion, or discrimination). Ridore v. Holder, 696 F.3d 907, 917
26   (9th Cir. 2012). Finally, the official infliction/acquiescence prong of CAT is
27
28
                                               40
 1   satisfied if the individual likely to inflict harm is a public official. Barajas-

 2   Romero v. Lynch, 846 F.3d 351, 362 (9th Cir. 2017). This is true even if these
 3   individuals are arguably “rogue officials” acting outside the scope of their official
 4   duties. Id.
 5          On top of the torture to coerce confessions that Professor Hamoudi
 6   explains are commonplace in the Iraqi criminal justice system (Hamoudi Rpt. at
 7   20, 38–40), suspected AQI fighters are likely to be singled out for torture.
 8   Moreover, the infliction of physical pain and life-threatening prison conditions
 9   satisfy the “severe pain or suffering” requirement of the CAT. Ridore, 696 F.3d at
10
     917. With respect to the “intentional infliction” prong of CAT, the purpose of
11
     such ill-treatment is primarily punitive or for purposes of extracting confessions.
12
     22 C.F.R. § 95.1. Finally, because this mistreatment will be taking place in Iraqi
13
     prisons, Ahmed has satisfied the official infliction/acquiescence prong of the
14
     CAT, even if the Iraqi government officially disapproves of such actions.
15
     Barajas-Romero, 846 F.3d at 362.
16
            The United States has an obligation under international law not to extradite
17
18   Ahmed to Iraq given the substantial likelihood that he will be tortured and

19   executed. The magistrate judge recognized as much in United States v. Porumb,
20   420 F. Supp. 3d 517 (W.D. La. 2019), refusing to certify an extradition that
21   would have violated the United States’ obligation to abstain from refoulement,
22   codified at 8 U.S.C. § 1158(c)(1). The court held: “Extradition is a return of an
23   individual to his country of nationality. Hence, to extradite one who has been
24   granted asylum back to his native country is to violate a federal statute and the
25   1967 Protocol and to render the extradition illegal. This Court will not certify an
26   illegal extradition.” Id. at *524. As an individual who was admitted to this
27
28
                                                41
 1   country as a refugee, Ahmed is entitled to the same protection from refoulement.

 2   See Robleto-Pastora v. Holder, 591 F.3d 1051, 1061 (9th Cir. 2010) (noting that
 3   legislative history of Immigration and Nationality Act’s asylum provisions
 4   “indicates that [refugees and asylees] were to have essentially ‘equivalent status’
 5   under the law”).
 6          Professor Hamoudi’s report demonstrates that it is more likely than not that
 7   Ahmed will be tortured if he is returned to Iraq, and that this torture will be
 8   inflicted by agents of the government, for the purpose of coercing him into
 9   confessing to crimes. (Hamoudi Rpt. at 38–41.) Ahmed urges this Court to
10
     implement the text, policy, and purpose of the CAT by declining to certify his
11
     extraditability.
12
            I.     The U.S.-Iraq extradition treaty has been nullified by the two
13                 wars the parties have fought since its ratification.
14          The U.S.-Iraq extradition treaty was executed in 1934 and ratified in 1936.
15   (Doc. 3-3 at 13, 14.) Since then, the contracting parties have fought two wars –
16
     the Gulf War in 1990–91, and the Iraq War in 2003–11. Because either or both of
17
     those wars effectively annulled the 1934 treaty, and no new extradition treaty
18
     between the parties has been promulgated in the manner required by Article II,
19
     section 2 of the Constitution, the government has no power to deliver up Ahmed
20
     for extradition to Iraq. Quinn, 783 F.2d at 782 (“no branch of the United States
21
     government has any authority to surrender an accused to a foreign government
22
     except as provided for by statute or treaty”); 18 U.S.C. § 3181(a) (“The
23
24
     provisions of this chapter relating to the surrender of persons who have

25   committed crimes in foreign countries shall continue in force only during the
26   existence of any treaty of extradition with such foreign government.”).
27
28
                                              42
 1         The Supreme Court has noted the “commonly accepted” view that

 2   “whether the stipulations of a treaty are annulled by war depends upon their
 3   intrinsic character.” Karnuth v. United States, 279 U.S. 231, 236 (1929) (internal
 4   quotation marks omitted). Treaty terms that might not be annulled by war include
 5   “[s]tipulations in respect of what shall be done in a state of war; treaties of
 6   cession, boundary, and the like; provisions giving the right to citizens or subjects
 7   of one of the high contracting powers to continue to hold and transmit land in the
 8   territory of the other; and, generally, provisions which represent completed acts.”
 9   Id. at 236–37. “On the other hand, treaties of amity, of alliance, and the like,
10
     having a political character, the object of which is to promote relations of
11
     harmony between nation and nation, are generally regarded as belonging to the
12
     class of treaty stipulations that are absolutely annulled by war.” Id. at 237
13
     (internal quotation marks omitted). Applying these principles to a provision of the
14
     Jay Treaty of 1794 that guaranteed free passage of “his Majesty’s subjects” into
15
     the United States, the Court held that this provision was “brought to an end by the
16
     War of 1812.” Id. at 236, 241; see also Ex parte Zenzo Arakawa, 79 F. Supp. 468,
17
18   471–72 (E.D. Pa. 1947) (U.S.-Japan Treaty of Commerce and Navigation either

19   “totally abrogated” or suspended by outbreak of war between parties).
20         Pursuant to these principles, the U.S.-Iraq extradition treaty has likewise
21   been annulled by the wars between the contracting parties. The obligations of this
22   treaty are not “aim[ed] at perpetuity”; they do not deal with rights “vested and
23   permanent in character,” nor are they “fixed and continuing, regardless of war or
24   peace.” Karnuth, 279 U.S. at 239. To the contrary, like the free passage rights in
25   the Jay Treaty, they are commitments “created by the treaty, having no obligatory
26   existence apart from that instrument, dictated by considerations of mutual trust
27
28
                                               43
 1   and confidence, and resting upon the presumption that the privilege will not be

 2   exercised to unneighborly ends.” Id. Moreover, the promise to deliver up
 3   individuals for extradition to Iraq “necessarily cease[d] to operate in a state of
 4   war, since the passing and repassing of citizens or subjects of one sovereignty
 5   into the territory of another is inconsistent with a condition of hostility.” Id. And
 6   the treaty’s right-of-termination article (Doc. 3-3 at 13) confirms that the parties’
 7   intention was that “the treaty was not to be perpetual, but was to continue only at
 8   the will of either of [the parties].” Zenzo Arakawa, 79 F. Supp. at 472 & n.11.
 9         It follows that the U.S.-Iraq extradition treaty was “brought to an end” by
10
     either or both of the two wars between the parties. Karnuth, 279 U.S. at 241.
11
     Once a treaty has been so annulled, its obligations may be revived only by means
12
     of a new treaty, negotiated and ratified pursuant to the mandates of Article II,
13
     section 2 of the Constitution. Then v. Melendez, 92 F.3d 851, 853 (9th Cir. 1996)
14
     (“The advice and consent of the Senate is a constitutional prerequisite to a valid
15
     treaty, and the executive branch does not have the power to extradite alleged
16
     criminals absent a valid extradition treaty.”). Yet here the State Department
17
18   declaration included in the extradition packet references only the 1934 treaty,

19   describing it in conclusory fashion as “in full force and effect” (Doc. 3-3 at 2),
20   without citing any purported reaffirmation of the treaty following either of the
21   two wars between the parties. Cf. United States v. Deaton, 448 F. Supp. 532, 534
22   (N.D. Ohio 1978) (noting that government official certified that U.S.-Germany
23   extradition treaty was reaffirmed by postwar exchange of notes between the
24   parties in 1955 and 1956). Indeed, at no point in this litigation has the government
25   described or documented any purported postwar reaffirmation of the obligations
26
27
28
                                               44
 1   of the 1934 treaty. And the government should not be permitted to attempt to do

 2   so now, for two reasons.
 3         First, to permit the government to conjure a new purported legal basis for
 4   Ahmed’s extradition now – fifteen months after filing the complaint and on the
 5   eve of the extradition hearing – would amount to an egregious breach of Ahmed’s
 6   Fifth and Sixth Amendment rights. See U.S. Const. amend. V (right not to “be
 7   deprived of life, liberty, or property, without due process of law”); id. amend. VI
 8   (right “to be informed of the nature and cause of the accusation”); Faretta v. Cal.,
 9   422 U.S. 806, 818 (1975) (“The rights to notice, confrontation, and compulsory
10
     process, when taken together, guarantee that a criminal charge may be answered
11
     in a manner now considered fundamental to the fair administration of American
12
     justice.”); see also Quinn, 783 F.2d at 809, 817 n.41 (referencing relator’s Fifth
13
     Amendment due process rights).
14
           Second, even if a purported postwar reaffirmation of the treaty could be
15
     produced, it could have no valid effect where, as here, the treaty was annulled by
16
     two wars between the parties. Karnuth, 279 U.S. at 241. Under these exceptional
17
18   circumstances, only a new treaty, negotiated and ratified in compliance with

19   Article II, section 2 of the Constitution, could restore the powers and obligations
20   set forth in the extinguished 1934 treaty. Then, 92 F.3d at 853. Because the
21   government cites no such postwar treaty, and the government has no power to
22   deliver up Ahmed for extradition absent a valid, effective extradition treaty, this
23   Court must decline to certify Ahmed’s extraditability.
24         J.     The U.S.-Iraq extradition treaty does not empower the
25                government to extradite a United States citizen.
26         The U.S.-Iraq extradition treaty contains the following term regarding
27   requests for the extradition of a party’s citizens:
28
                                               45
 1         Under the stipulations of this Treaty, neither of the High contracting
           Parties shall be bound to deliver up its own citizens.
 2
     (Doc. 3-3 at 11.) Although this term might be interpreted to vest the United States
 3
     with a discretionary power to “deliver up its own citizens” for extradition, that
 4
     interpretation was rejected by the Supreme Court in Valentine v. United States ex
 5
     rel. Neidecker, 299 U.S. 5 (1936).
 6
 7
           In Valentine, the Court reviewed a term in the U.S.-France extradition

 8   treaty providing: “‘Neither of the contracting Parties shall be bound to deliver up
 9   its own citizens or subjects under the stipulations of this convention.’” Id. at 7
10   (quoting the treaty). Noting that: (a) this article effectively exempted the parties’
11   citizens from the treaty’s separate obligation to deliver up “persons” charged with
12   designated offenses, (b) the Executive’s power to extradite a U.S. citizen “must
13   be affirmatively granted” in order to exist, and (c) several other treaties included
14   language specifying that the parties “shall have the power to deliver [their
15   citizens] up if in their discretion it be deemed proper to do so,” the Court held that
16
     pursuant to the treaty’s language, the United States had no power to deliver up a
17
     United States citizen for extradition to France. Id. at 7–18.
18
           In light of Valentine, the government’s assertion that the U.S.-Iraq
19
     extradition treaty empowers it to deliver Ahmed up for extradition to Iraq,
20
     notwithstanding the fact that he is a U.S. citizen (Doc. 59 at 2), is mistaken. The
21
     U.S.-Iraq extradition treaty – which contains wording materially identical to the
22
     U.S.-France treaty at issue in Valentine, creates no such power. See 9B Fed.
23
24
     Proc., L. Ed. § 22:2393 (Westlaw, through Mar. 2021 Update) (“if an extradition

25   treaty states that ‘neither party shall be bound to deliver up its own citizens,’
26   United States nationals may not be extradited unless the treaty also contains a
27   positive grant of authority to surrender United States citizens”); 31A Am. Jur. 2d
28
                                               46
 1   Extradition § 34 (Westlaw, through Feb. 2021 Update) (“Under a treaty which

 2   provides that neither of the contracting parties ‘shall be bound’ to deliver up its
 3   own citizens, a citizen of the United States may not be surrendered to the
 4   government of the other country as a fugitive from justice.”).
 5         Although the government’s extradition complaint does not attach, quote, or
 6   specifically reference 18 U.S.C. § 3196, the government may now seek to rely on
 7   that statute as a basis for its purported authority to deliver up Ahmed for
 8   extradition to Iraq. Section 3196 provides as follows:
 9         If the applicable treaty or convention does not obligate the United
10         States to extradite its citizens to a foreign country, the Secretary of
           State may, nevertheless, order the surrender to that country of a
11
           United States citizen whose extradition has been requested by that
12         country if the other requirements of that treaty or convention are met.
13   18 U.S.C. § 3196. Any attempt by the government to rely on this statute now
14   would be misplaced, for any or all of three independently sufficient reasons.
15         First, the government has forfeited any ability to rely on Section 3196 by
16
     failing to include or specifically reference it in its extradition complaint. Any
17
     attempt to shoehorn this statute into this case now – fifteen months after filing the
18
     complaint, and on the eve of the extradition hearing – would constitute a blatant
19
     violation of Ahmed’s Fifth and Sixth Amendment rights. See U.S. Const. amend.
20
     V (right to due process of law); id. amend. VI (right “to be informed of the nature
21
     and cause of the accusation”); Faretta, 422 U.S. at 818; see also Quinn, 783 F.2d
22
     at 809, 817 n.41.
23
24
           Second, assuming Section 3196 could be considered in support of the

25   government’s extradition complaint, the statute by its terms applies only “if the
26   other requirements of th[e] treaty or convention are met.” 18 U.S.C. § 3196. That
27   is not the case here. As explained above, Iraq has not met the other requirements
28
                                              47
 1   of the treaty because it has sought Ahmed’s extradition (1) for a political offense;

 2   (2) despite the fact that he has not been charged with or convicted of any of the
 3   enumerated crimes; (3) without producing required documentation; (4) despite the
 4   fact that Ahmed is exempt from punishment for the only treaty-enumerated crime
 5   mentioned in the complaint. Iraq has also breached its implied duty of good faith
 6   and fair dealing, by ratifying and then retaining in its constitution a provision
 7   affirmatively barring the extradition of its citizens (Hamoudi Rpt. at 24–25) –
 8   despite the fact that its contracting partner had over 30 years ago enacted a statute
 9   authorizing the Secretary of State to deliver up American citizens for extradition
10
     even where the applicable treaty does not create this authority. International
11
     Narcotics Control Act of 1990, Pub. L. No. 101-623, § 11(a) (1990) (enacting
12
     Section 3196); see Doc. 3-3 at 8–13 (describing parties to U.S.-Iraq extradition
13
     treaty as the “High Contracting Parties”); Curtis J. Mahoney, Treaties As
14
     Contracts: Textualism, Contract Theory, and the Interpretation of Treaties, 116
15
     Yale L.J. 824, 826 (2007) (“The Supreme Court has long stated that treaties
16
     adopted under Article II of the Constitution are not acts of ‘legislation’ but rather
17
18   ‘contracts’ between sovereign nations.”); Restatement (Second) of Contracts

19   § 205 (Westlaw, through Oct. 2020 Update) (“Every contract imposes upon each
20   party a duty of good faith and fair dealing in its performance and its
21   enforcement.”); 3500 Sepulveda, L.L.C. v. Macy’s W. Stores, Inc., 980 F.3d 1317,
22   1324 (9th Cir. 2020) (“There is an implied covenant of good faith and fair dealing
23   in every contract that neither party will do anything which will injure the right of
24   the other to receive the benefits of the agreement.”) (internal quotation marks
25   omitted; referencing California law).
26
27
28
                                              48
 1         Finally, as the Eastern District of Pennsylvania observed in Gouveia v.

 2   Vokes, 800 F. Supp. 241 (E.D. Pa. 1992), Section 3196 breaches Article II,
 3   section 2 of the Constitution, the separation of powers, and the Framers’ intent,
 4   by purporting to arrogate to Congress the ability to unilaterally exercise the treaty
 5   power that the Constitution specifies shall be exercised by the President, with the
 6   Senate’s concurrence. U.S. Const. art. II, § 2.
 7         Ahmed acknowledges that the Ninth Circuit disagreed with Gouveia in
 8   United States v. Knotek, 925 F.3d 1118, 1125–28 (9th Cir. 2019). However, the
 9   treaty at issue in Knotek was amended in 2006, well after the 1990 enactment of
10
     Section 3196. Id. at 1123. Under those circumstances, it was reasonable to
11
     interpret the treaty as incorporating the parties’ mutual understanding that,
12
     pursuant to Section 3196, the United States would be authorized to extradite its
13
     citizens. The U.S.-Iraq treaty, by contrast, was executed in June of 1934, ratified
14
     by April of 1936, and never amended since. (Doc. 3-3 at 13–14.) At that time,
15
     numerous treaties over the prior half-century had added language to their
16
     “nationality clause[s]” (Knotek, 925 F.3d at 1123 n.1) specifying that the parties
17
18   “‘shall have the power to deliver [their citizens] up if in their discretion it be

19   deemed proper to do so.’” Valentine, 299 U.S. at 12 (quoting 1886 Japan treaty).
20   Moreover, when the U.S.-Iraq treaty was ratified, Learned Hand’s Second Circuit
21   opinion had already foreshadowed the Supreme Court’s Valentine holding.
22   United States ex rel. Neidecker v. Valentine, 81 F.2d 32 (2d Cir. Jan. 13, 1936),
23   aff’d, 299 U.S. 5 (1936). Under those circumstances, it is clear that the parties’
24   intent was that the United States would not have the power to extradite its
25   citizens. Restatement (Second) of Contracts § 201(1) (West, Westlaw through
26   Oct. 2020 Update) (“Where the parties have attached the same meaning to a
27
28
                                               49
 1   promise or agreement or a term thereof, it is interpreted in accordance with that

 2   meaning.”). Thus, even if Section 3196 may be constitutional as applied to
 3   treaties like the one at issue in Knotek, it is not constitutional as applied to the
 4   U.S.-Iraq treaty, as to which it fundamentally rewrites the bargain reached by the
 5   parties. In sum, the U.S.-Iraq extradition treaty does not authorize the Secretary of
 6   State to deliver up United States citizens such as Ahmed for extradition.
 7          For any or all of the reasons set forth above, as well as the absence of
 8   probable cause that Ahmed intends to demonstrate after he has had the
 9   opportunity to conduct an investigation, the Court should decline to enter a
10
     certificate of extraditability.
11
     III.   If the Court holds a hearing to inquire into the existence of probable
12          cause, it should decline to apply the “rule of non-contradiction.”
13          As noted above, Ahmed has not yet had the opportunity to conduct the
14   investigation that would be necessary for him to effectively challenge the
15   existence of probable cause, or to demonstrate that statements proffered in
16
     support of the probable cause showing do not constitute competent evidence. If
17
     the court agrees with any of the arguments set forth above as to why extradition
18
     may not be granted, this problem will become moot, as it will be clear that
19
     Ahmed may not be extradited regardless of the possible existence of probable
20
     cause. But in light of the possibility that the Court will hold a probable cause
21
     hearing, Ahmed demonstrates here why the “rule of non-contradiction” should
22
     not apply at such a hearing.
23
24
            The rule of non-contradiction appears nowhere in the extradition statutes,

25   and there is no reference to it in the U.S.-Iraq extradition treaty. Instead, the rule
26   is a judicially created concept that guides the magistrate’s “sound discretion” in
27   excluding “evidence of facts contradicting the demanding country’s proof.”
28
                                                50
 1   Hooker v. Klein, 573 F.2d 1360, 1369 (9th Cir. 1978). The policy behind the rule

 2   is to prevent the requesting country from having to “go into a full trial on the
 3   merits in a foreign country.” Collins v. Loisel, 259 U.S. 309, 316 (1922) (internal
 4   quotation marks omitted). The rule also reflects the limited nature of the
 5   proceedings, which have been likened to preliminary hearings under Federal Rule
 6   of Criminal Procedure 5.1. Santos, 830 F.3d at 991.
 7         Useful as the rule may be in guiding the magistrate’s discretion, it does not
 8   diminish the fact that individuals in extradition proceedings before United States
 9   courts are entitled to due process of law by virtue of both the extradition treaties
10
     and the Fifth Amendment’s Due Process Clause. Quinn, 783 F.2d at 817 n.41
11
     (noting that “a habeas court can determine whether the [extradition] magistrate’s
12
     decision to deny discovery constituted an abuse of discretion that deprived the
13
     accused of due process”). Individuals in extradition proceedings are entitled to the
14
     protections of the Due Process Clause because the physical act of detaining and
15
     extraditing a person to a foreign land impinges on a core liberty interest in the
16
     “[f]reedom from imprisonment – from government custody, detention, or other
17
18   forms of physical restraint.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001). By

19   requiring “probable cause” to extradite, United States extradition treaties give rise
20   to a due process expectation because they “instruct the factfinder concerning the
21   degree of confidence our society thinks he should have in the correctness of
22   factual conclusions for” the extradition proceeding. Addington v. Texas, 441 U.S.
23   418, 423 (1979) (discussing interplay between standard of proof and due process)
24   (citations omitted).
25         In addition to the liberty interest inherent to persons facing detention and
26   extradition, persons who have been declared refugees have additional liberty
27
28
                                              51
 1   interests that arise from that declaration, and the attendant right to non-

 2   refoulement under United States and international law. Cf. Bd. of Pardons v.
 3   Allen, 482 U.S. 369, 370–81 (1987). Ahmed has a liberty interest created by the
 4   1967 United Nations Protocol Relating to the Status of Refugees (“1967
 5   Protocol”), to which the United States acceded in 1968. See 19 U.S.T. 6223
 6   (1968). The 1967 Protocol imposes the obligation not to “expel or return
 7   (‘refouler’) a refugee in any manner whatsoever to the frontiers of territories
 8   where his life or freedom would be threatened on account of his race, religion,
 9   nationality, membership of a particular social group or political opinion,” with
10
     certain limited exceptions. This is often referred to as the “non-refoulement”
11
     obligation. The Refugee Act of 1980 implements the “non-refoulement”
12
     obligation by providing refugees and asylees indefinite residence in the United
13
     States, subject to termination or removal in certain defined circumstances, 8
14
     U.S.C. §§ 1157(c)(4), 1227, and by providing withholding of removal to
15
     individuals who can show a likely threat to “life or freedom” on account of race,
16
     religion, nationality, political opinion, or membership in a particular social group
17
18   in the proposed country of removal. 8 U.S.C. § 1231(b)(3)(A).

19         The Supreme Court has recognized that the weighty interests involved in
20   proceedings that may culminate in a person’s removal from this country demand
21   correspondingly stringent procedures. Woodby v. INS, 385 U.S. 276, 285–86
22   (1966). In the immigration context, even if removability is established, a grant of
23   withholding of removal (non-refoulement) is mandatory if the relevant conditions
24   are met. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001). And while a non-
25   citizen may be excluded from the protections of non-refoulement in cases where
26   there are “serious reasons” to believe he committed a serious nonpolitical crime
27
28
                                               52
 1   in his or her country of origin, 8 U.S.C. § 1231(b)(3)(B)(iii), he is entitled to

 2   present evidence to rebut such a claim. See, e.g., Pronsivakulchai v. Gonzales,
 3   461 F.3d 903, 908 (7th Cir. 2006); Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.
 4   2000). These guarantees give rise to a protected liberty interest.
 5          “[T]he question remains what process is due.” Cleveland Bd. of Educ. v.
 6   Loudermill, 470 U.S. 532, 541 (1985) (internal quotation marks omitted). In
 7   evaluating the sufficiency of procedures under the Due Process Clause, courts
 8   generally apply the three-part balancing test of Mathews v. Eldridge, 424 U.S.
 9   319 (1976). The Mathews test requires a court to (1) consider the private interest
10
     affected by the challenged actions; (2) evaluate the risk of erroneous deprivation
11
     of rights under the challenged procedures and the value, if any, of additional
12
     safeguards; and (3) balance the government’s interest, taking into consideration
13
     the function involved and the burden imposed by additional safeguards. Id. at
14
     335.
15
            Ahmed’s liberty interest includes his right to be free from unlawful or
16
     erroneous “bodily restraint,” and his right to continue to live in the United States
17
18   free from erroneous refoulement to Iraq, the country from which he fled as a

19   refugee. There is a substantial risk of erroneous deprivation of these liberty
20   interests if this Court applies the rule of non-contradiction to evidence that the
21   charges against him are false. While the governmental interest is not insubstantial,
22   the Court should find that Ahmed’s interest in avoiding erroneous extradition to
23   the country of persecution requires that he be permitted to contradict, as well as to
24   “explain,” the evidence proffered against him.
25
26
27
28
                                               53
 1   IV.   Conclusion
 2         The Court should decline to enter a certificate of extraditability because the
 3   absence of probable cause is evident on the face of the complaint, and/or for any
 4   or all of the reasons set forth in Section II above. If the Court conducts a probable
 5   cause hearing, it should decline to apply the rule of non-inquiry.
 6
 7         Respectfully submitted:           April 16, 2021.
 8                                           JON M. SANDS
                                             Federal Public Defender
 9
10                                            s/Jami Johnson
                                             JAMI JOHNSON
11
                                             DANIEL L. KAPLAN
12                                           Assistant Federal Public Defender
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              54
